Citation Nr: 1616667	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO. 09-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a higher initial rating, greater than 10 percent, for gastroesophageal reflux disease (GERD).

2. Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from November 1969 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a June 2008 decision issued by the RO in Cleveland, Ohio. Since the time of these decisions, original jurisdiction over both claims has been transferred to the RO in Cleveland.
 
The issue of entitlement to a compensable initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire initial rating period, GERD has been manifest by epigastric distress, dysphagia, pyrosis, and regurgitation productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial rating in of 30 percent, but no higher, for GERD have been nearly approximated throughout the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). Nonetheless, a notice letter was sent to the Veteran in August 2007, prior to the initial adjudication of the claim on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. 

In a hearing, the undersigned Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in November 2007, October 2011, and May 2015 when examiners conducted physical examinations of the Veteran, and provided opinions based on history and examination that are consistent with the record.

Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Initial Rating for GERD

The Veteran is seeking a higher initial rating for service-connected GERD, which is currently evaluated as 10 percent disabling, effective July 30, 2007. The appeal is from the initial assignment of a disability rating following the establishment of service connection. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). 

The Veteran's current 10 percent evaluation for GERD is pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7346 (2015), as hiatal hernia. The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114  provides that ratings under DCs 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. 
§ 4.114.

DC 7346 assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity. A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; a 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. Id. 

The Veteran's GERD has more nearly approximated the criteria for a 30 percent rating, but not higher, throughout the period on appeal. Specifically, GERD has been productive of epigastric distress, dysphagia, pyrosis, and regurgitation.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive "will not be combined with each other," rather "[a] single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.114 (2015). Therefore, the Board must determine the predominant disability picture. Given the evidence detailed below, an evaluation under DC 7346 is appropriate in this case where the Veteran's predominant disability picture due to GERD is accurately and comprehensively described under that Code.

On general medical evaluation in June 2007, the Veteran denied any dysphagia, nausea, vomiting, diarrhea, constipation and anorexia. His GERD at that time was well-controlled with the use of prescribed Protonix. In July 2007 the Veteran's private physician reported that the Veteran experienced GERD symptoms several times a week, with additional reflux requiring him to elevate his head while sleeping. The same physician in April 2008 indicated that Veteran's symptoms included "sour brash, along with midsternal burning discomfort, and regurgitation."  The Veteran was awakened at night due to regurgitation, and was "also occasionally experiencing dysphagia."  In this second letter, the Veteran's physician clarified that the Veteran would experience the symptoms several times a week prior to him using Protonix, suggesting that since going on the medication symptoms had subsided.

On VA examination in November 2007, the Veteran reported good control of GERD symptoms using the Nexium with the last reflux symptoms having been over one year prior. He further denied any interference with daily activities or recreational activities. Following a physical assessment the Veteran's GERD was described as "[a]symptomatic on present medication [and] with avoidance of spicy foods."

An October 2009 treatment record noted that the Veteran's medication had been adjusted, with Nexium working "even better than Protonix." He nonetheless was continuing to experience nausea, vomiting, dysphagia, melena, heartburn and gastrointestinal pain. On follow-up in November 2009, he had no abdominal pain, constipation, diarrhea, rectal bleeding, melena, weight loss, dysphagia, nausea, or vomiting. 

During his October 2011 VA examination, the Veteran reported heartburn, reflux, and regurgitation - though the examiner did not indicate whether the Veteran had any "sleep disturbance caused by esophageal reflux."  On VA examination in May 2015, the examiner indicated that regurgitation was the Veteran's only symptom of GERD. An esophagram (i.e., barium swallow), was performed, and revealed a small hiatal hernia, as well as spontaneous grade 2 gastroesophageal reflux. The disability had no impact on the Veteran's ability to work.

Although treatment records and VA examinations have suggested a well-controlled history, the Veteran has asserted that his symptoms are actually much more severe than reflected. During a July 2011 hearing before a Decision Review Officer (DRO), the Veteran's representative suggested that the lack of treatment records referable to GERD symptoms was related to the Veteran's general reluctance to "complain . . . every time [he has] a muscle cramp or stomach cramp," and as a result the disorder may appear to be asymptomatic. 

With regard to the lack of complaints on VA examination in November 2007, his representative stated that the Veteran was "pretty good that day."  Although the Veteran denied stomach cramps, the Veteran endorsed symptoms of nausea and vomiting. He also reported difficulty sleeping due to GERD symptoms, and that he had "a burning sensation in [his] throat and down [his] esophagus" at the examination. Symptoms became so bad, that "even sleeping up[right], [he] will regurgitate."

In testimony during his hearing before the undersigned in February 2016, the Veteran reported taking Nexium daily but using Prilosec and Rolaid antacids as needed - with regard to the latter he had been "eating them like candy" over the prior few weeks. In addition, the Veteran managed symptoms by regulating his diet. Presently, he experienced pain in the right arm and shoulder, with a burning sensation through his throat. The pain and discomfort were constant and he continued to elevate his head while sleeping to prevent reflux at night. Reflux additionally occurred when bending and he had difficulty swallowing - stating that "a lot of times when [he is] drinking water or something . . . [he has] trouble swallowing it."

The disability picture which the Veteran has presented in testimony and in letters from his private physician are remarkably inconsistent with the symptoms reflected in VA treatment records. Specifically, while treatment records show that GERD is largely controlled with medication, and productive of few symptoms other than reflux and regurgitation, the Veteran has consistently reported epigastric distress, dysphagia, pyrosis, and regurgitation. In particular, the Veteran has repeatedly endorsed difficulty sleeping due to additional symptoms while lying in a prone positon. The Veteran is competent to report on symptoms such as epigastric distress, dysphagia, pyrosis, and regurgitation, as these are symptoms capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994). Although treatment records  appear to reflect that the Veteran has denied these symptoms at times, the Board nonetheless finds his endorsements of such symptoms over the nine-year period on appeal to be credible - particularly in light of the July 2007 and April 2008 letters from his private physician confirming his overall disability picture.

The Veteran symptoms have thus more closely mirrored the criteria for a 30 percent rating throughout the period on appeal insofar as they have included persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation. To the extent that accompanying arm and shoulder pain has only more recently manifest, the Board nonetheless notes that the lack of this single symptom does not preclude the Veteran from the assignment of a 30 percent rating under DC 7346 - particularly in light of such symptoms being "productive of considerable impairment of health," as the Veteran has competently reported that GERD symptoms have continued to significantly impair his sleep.

While a 30 percent rating is warranted, a 60 percent rating cannot be granted as such a rating would require evidence of a "symptom combinations productive of severe impairment of health."  38 C.F.R. § 4.114. Words such as "considerable," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015). 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015). Simply put, the disturbances in sleep which the Veteran has endorsed, simply do not amount to a "severe impairment of health" as contemplated by the rating criteria under 38 C.F.R.
§ 4.114.

The Board has also considered whether referral for an extraschedular rating is warranted. The schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability on the basis of manifest gastrointestinal and epigastric symptoms, and crucially their overall effect on the Veteran's health. Thus, the demonstrated manifestations - namely epigastric distress, dysphagia, pyrosis, and regurgitation - are contemplated by the provisions of the rating schedule, including to the extent that such symptoms have additional health impacts on sleep even though sleep is not specifically mentioned in the rating criteria. The evidence fails to show unique or unusual symptomatology regarding GERD that would render the schedular criteria inadequate. 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the veteran's additional service-connected disabilities nephropathy, diabetes mellitus type II, tinnitus, macular scar on the left eye, bilateral hearing loss, and erectile dysfunction in concluding that referral for consideration of an extraschedular rating is not warranted. Based on the foregoing,  the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

The Board concludes that the Veteran's GERD has been 30 percent disabling, but no higher, throughout the entire initial rating period on appeal. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the record does not reveal that the Veteran claims to be unemployable because of GERD, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted. 



ORDER

An initial rating of 30 percent, and no higher, for GERD is granted.


REMAND

During his February 2016 hearing before the undersigned, the Veteran questioned the reliability of VA examinations of his hearing to accurately reflect the "real world" effects of his disability - specifically his difficulty in hearing spoken voices in noisy environments. Martinak v. Nicholson, 21 Vet. App. 447 (2007) (holding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report). 

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected bilateral hearing loss. In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

 The examiner is advised that he or she must report on the functional effects of the Veteran's hearing loss on his occupational and social functioning, to include consideration of whether the Veteran's hearing loss and loss of speech recognition represents an exceptional pattern of hearing disability.

 The VA examiner should identify the nature, frequency, and severity of the Veteran's bilateral hearing loss. All testing deemed necessary by the examiner should be performed and the results reported in detail, to include all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests. If the examiner is unable to obtain threshold scores through audiological testing, he or she must provide a thorough explanation as to why these scores cannot be obtained.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* July 2007 report of private treatment in which the Veteran stated that in noisy environments such as restaurants, small and large groups and while riding in the car, he has significant difficulties understanding conversation. Testing using insert earphones while seated in a sound booth indicated that even a small amount of noise that competed with the words significantly impacted his ability to discriminate or understand speech. When the noise and the presentation level of the words were equal he understood 0% of the words. When the speech was 10 decibels louder than the noise he improved to 20% understanding. The evaluator noted that these situations, with noise equal to or just softer than speech, are common in daily listening environments. VBMS Entry July 12, 2007.

*July 2011 hearing testimony in which the Veteran reported that he often read lips and that with "any background noise at all," he finds it difficult to hear and understand speech. VBMS Entry July 28, 2011.

*November 2007 VA examination showing speech recognition ability of 92 percent in both ears, with average puretone thresholds between 1000 Hz and 4000 Hz in decibels to be 48.75 in the right ear and 38.75 in the left. VBMS Entry November 4, 2007.

* November 2011 VA examination showing speech recognition ability of 88 percent in the right ear and 80 percent in the left, with average puretone thresholds between 1000 Hz and 4000 Hz in decibels to be 50 in the right ear and 39 in the left. VBMS Entry November 01, 2011.

* May 2015 VA examination showing speech recognition ability of 96 percent in both ears, and average puretone thresholds between 1000 Hz and 4000 Hz in decibels to be 50 in the right ear and 38 in the left. VBMS Entry June 11, 2015.

The examiner's attention is called to the inconsistency in the Veteran's speech recognition scores in light of otherwise consistent pure tone threshold audiometry findings. 

 All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2. After completing the above development, the AOJ will review the evidence and readjudicate the claim. If the Veteran is not granted the benefit sought, issue a Supplemental Statement of the Case and return the appeal to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


